Citation Nr: 1124410	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-23 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.

3.  Entitlement to a disability rating greater than 10 percent for migraines.

4.  Entitlement to a disability rating greater than 50 percent prior to June 3, 2010, and greater than 70 percent thereafter, for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to April 1995 and received an honorable discharge for this period of service.  The Veteran's other than honorable discharge for a period of active service from May 1995 to June 1998 is a bar to VA benefits based on this period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A Travel Board hearing was held at the RO in March 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as increased rating for migraines and service connection for hypertension, including as due to service-connected PTSD.  The VLJ also noted that the Veteran was withdrawing his appeal for an increased rating for PTSD.  The Veteran was assisted at the hearing by an accredited representative from the Missouri Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of hypertension symptomatology since active service and how his service-connected migraines had worsened. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's hypertension to active service, the only element of the claim in question.  The representative and the VLJ also asked questions about the current nature of the Veteran's service-connected migraines, the only element of that claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.


The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected migraines.  He testified in March 2011 that he was not employable by reason of his service-connected migraines.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

As will be explained below in greater detail, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claim of service connection for hypertension, including as due to service-connected PTSD.  The Board also finds that additional development of the Veteran's reopened claim of service connection for hypertension, including as due to service-connected PTSD, is necessary before it can be adjudicated on the merits.  The Veteran's reopened claim of service connection for hypertension, including as due to service-connected PTSD, also is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In September 2006, the RO denied the Veteran's claim of service connection for hypertension; this decision was not appealed.

2.  The evidence submitted since September 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, including as due to service-connected PTSD, because it suggests that the Veteran currently experiences hypertension which may be attributed to active service.

3.  The competent evidence shows that the Veteran's service-connected migraines are manifested by weekly attacks that are prostrating at least half of the time.

4.  In testimony at his Board hearing on March 9, 2011, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his increased rating claim for PTSD.


CONCLUSIONS OF LAW

1.  The September 2006 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted since the September 2006 RO decision in support of the claim of service connection for hypertension, including as secondary to service-connected PTSD, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a 30 percent rating, and no higher, for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2010).  

4.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to a disability rating greater than 50 percent prior to June 3, 2010, and greater than 70 percent thereafter, for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's request to reopen his previously denied service connection claim for hypertension, including as due to service-connected PTSD, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's increased rating claim for migraines, the Board notes that, before assessing the merits of the appeal, VA's duties under the VCAA must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2007 and in April and June 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence showing that his service-connected migraines had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence supports granting an increased rating for migraines.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection claim was provided in the VCAA notice letters issued to the Veteran and his service representative, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued to the appellant and his service representative prior to the September 2008 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's increased rating claim for migraines is being granted in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected migraines.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied claim of service connection for hypertension, including as due to service-connected PTSD.  He essentially contends that he has submitted medical evidence demonstrating the presence of hypertension which is related to active service.  

In September 2006, the RO denied the Veteran's claim for hypertension.  The RO stated that a review of the Veteran's service treatment records showed no treatment  for, or diagnosis of, hypertension at any time during his honorable period of active service prior to May 1995.  The RO acknowledged that, although there was elevated blood pressure shown in 1998, this occurred during a period of active service which is considered dishonorable for VA purposes and is a bar to VA benefits for any condition incurred during that period of service.  Thus, the claim was denied.  The Veteran did not initiate an appeal of the September 2006 rating decision and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The claim of service connection for hypertension, including as due to service-connected PTSD, may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen this claim in statements on a VA Form 21-4138 which was date-stamped as received by the RO on October 11, 2007.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a previously denied service connection claim for hypertension, including as secondary to service-connected PTSD, new evidence submitted since the September 2006 RO decision consists of additional VA outpatient treatment records and private treatment records, his lay statements, and his Board hearing testimony.  The newly submitted medical evidence shows that the Veteran currently experiences hypertension which may be attributed to active service.  For example, on VA outpatient treatment in November 2006, the Veteran's blood pressure was 140/83 which the VA examiner noted was "not optimal."  This examiner also stated that he suspected that the Veteran had hypertrophy of the left ventricle that was probably due to longstanding hypertension "that has not been well controlled."  The assessment included hypertension, not under optimal control.  The Veteran was advised to monitor his blood pressure over the next 6-8 weeks at home 3-4 times a week and record this in a log.

On private outpatient treatment in August 2007, the Veteran complained that he had experienced some chest pain which he described as dull pain in the left hemithoracic region and rated as 2-4/10 on a pain scale (with 10/10 being the worst pain).  He stated that this pain lasted for 10-30 seconds at a time.  The impressions included hypertension.

On VA outpatient treatment in January 2008, it was noted that the Veteran "has hard to control" hypertension.  His blood pressure was 163/96 which was elevated.  The assessment included hypertension.

The Veteran stated in a May 2008 letter that his service-connected PTSD aggravated his hypertension.  He also stated in a June 2009 letter that he had experienced multiple elevated blood pressure readings during active service "proving that my hypertension occurred while I was in the military but I was never diagnosed."  He then listed a series of elevated blood pressure readings alongside the dates that these readings were taken while he was on active service.

On VA outpatient treatment in August 2009, the Veteran's blood pressure was 133/91.  The VA examiner noted that the Veteran's diastolic blood pressure in a sitting position was slightly elevated.  In the supine position, the Veteran's blood pressure was 129/86.  The assessment included hypertension.

On VA hypertension examination in June 2010, the Veteran complained that his hypertension gradually had worsened since he was told that he should take blood pressure medication in 2001.  He also reported that no particular caused had been found for his hypertension and he had been diagnosed as having essential hypertension.  He reported further that continuous medication was required for control of his hypertension.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  Physical examination showed that the Veteran's blood pressure was 164/86, 153/99, and 153/100.  Pulmonary hypertension was noted on cardiac examination.  No acute cardiopulmonary process was noted on chest x-ray.  Cardiac echocardiogram showed both ventricles were normal in size.  The VA examiner noted that a review of the Veteran's service treatment records showed a total of 14 blood pressure readings, including 2 readings which were elevated at a time when he was experiencing a throbbing headache in December 1989.  This examiner also noted that 5 blood pressure readings taken in 1994-1995 showed results of 110-118 systolic over 74-84 diastolic.  The VA examiner opined that the Veteran's essential hypertension was not caused by or a result of his active service because his service treatment records showed normal blood pressures, except for 2 readings in 1989 "while he was experiencing symptoms which may caused blood pressure to be elevated temporarily."  The VA examiner also noted in his rationale that the Veteran reported a history of being told he should consider taking blood pressure medication in 2001.  The diagnosis was essential hypertension.

The Veteran testified before the Board in March 2011 that he had experienced continuous disability from hypertension since active service.  He also testified that his service-connected PTSD and medications prescribed to treat this disability had worsened his hypertension.  This evidence is presumed credible for the purposes of reopening his claim.  See Justus, 3 Vet. App. at 513.

With respect to the Veteran's application to reopen his previously denied service connection claim for hypertension, including as due to service-connected PTSD, the Board notes that the evidence which was of record in September 2006 did not show that the Veteran experienced any hypertension during his period of honorable active service and no evidence of current hypertension which could be attributed to active service or any incident of service, including as due to service-connected PTSD or the medications prescribed to treat this disability.  During his March 2011 Board hearing testimony, the Veteran contended that he had experienced hypertension throughout his active service and also experienced current hypertension which was related to active service, including as due to service-connected PTSD.  The newly submitted medical evidence also suggests the presence of current hypertension which could be attributed to active service, including as due to service-connected PTSD.  The VA examiner in June 2010 specifically found evidence of elevated blood pressures during the Veteran's period of honorable active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since September 2006 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, including as due to service-connected PTSD, and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for hypertension, including as due to service-connected PTSD, is reopened.

Increased Rating for Migraines

The Veteran also has contended that his service-connected migraines are more disabling than currently evaluated.  He specifically testified before the Board in March 2011 that he experienced prostrating attacks of migraines 4-5 times a month with each attack lasting 2-3 days and preventing him from doing anything other than lying down in a quiet, dark space until the attack was over.  He also testified that he had lost 5 days of work per month in the previous 12 months due to the prostrating attacks of migraines and had been advised by his employer that he was in danger of losing his job because he was taking too much time off due to his migraines.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected migraines currently are evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8100.  See 38 C.F.R. § 4.124a, DC 8100 (2010).  A 10 percent rating is assigned under DC 8100 for migraines with characteristic prostrating attacks averaging 1 in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Board finds that the evidence supports assigning a 30 percent rating, and no higher, for the Veteran's service-connected migraines.  The competent evidence shows that the Veteran's service-connected migraines are manifested by weekly attacks and at least half of these attacks are prostrating (as the Veteran reported on VA examination in June 2010).  The recent medical evidence shows that, on VA outpatient treatment in January 2008, the Veteran complained of persistent, more frequent migraines.  The assessment included migraines.  The Veteran was prescribed Inderal 40 mg twice daily.

In May 2008, the Veteran submitted copies of multiple requests that he had submitted to his private employer requesting leave from work due to migraines.  

On VA neurological disorders examination in July 2008, the Veteran complained that all of his migraine attacks prevented him from performing his normal daily activities.  He stated that he started having migraines on active service and his response to treatment had been poor.  He also stated that his migraines had occurred weekly in the previous 12 months and most attacks were prostrating and lasted for longer than 2 days.  He was on continuous medication to treat his migraines.  Physical examination showed that sensation was normal.  The VA examiner stated that the Veteran's migraine headaches had no significant effects on his usual occupation although the Veteran stated that, during migraine attacks, normal activity was not possible and, when migraines were not present, there was no effect on daily activity or work activity.  The diagnosis was migraine headaches.

In a June 2009 statement, the Veteran contended that he experienced on average 3-4 migraine attacks per month which lasted "roughly" 2-3 days.  He stated that his migraines kept him at home for the first few days although he "normally can start back to normal life" on the third day.  He also stated, " My migraines keep me from doing every day activities and keep[] me confined to a dark room when I have them.  I have missed a lot of work due to my migraines."

On VA examination in June 2010, the Veteran complained that his migraines "are still just as bad as before" and required additional medication for treatment.  He reported that propanolol had reduced the frequency of his migraines from about twice a week to about one a week on average, although the severity of his migraines was unchanged.  He also reported a fair response to treatment and denied experiencing any side effects.  He stated that his migraines occurred weekly in the past 12 months although less than half of the attacks were prostrating.  His migraines usually lasted 1-2 days and were treated with continuous medication.  Physical examination was unchanged from July 2008.  The Veteran reported increased absenteeism from work due to his migraines because he missed about 5 days of work per month on average.  The Veteran also reported that about half of his migraines "caused him to not be able to do anything except lie down in a quiet room" for about 1-2 days but there were otherwise no effects on his activities of daily living.

The Board acknowledges the Veteran's lay statements and hearing testimony that his migraines have worsened significantly in recent years.  The competent evidence (in this case, VA examination reports dated in July 2008 and June 2010) supports assigning a 30 percent rating, and no higher, for the Veteran's service-connected migraines.  See 38 C.F.R. § 4.124a, DC 8100 (2010).  The Veteran has reported consistently that he experiences migraines on a weekly basis and at least half of them are completely prostrating attacks.  The VA examiner stated in July 2008 that the Veteran's migraine headaches had no significant effects on his usual occupation although the Veteran stated that, during migraine attacks, normal activity was not possible.  When migraines were not present, however, the Veteran reported they had no effect on daily or work activity.  Although the Veteran reported in June 2010 that his migraines were less frequent due to increased medication, the intensity of his weekly migraines was unchanged.  The Veteran also reported increased absenteeism from work due to his migraines because he missed about 5 days of work per month on average.  The Veteran testified credibly in March 2011 that he had prostrating attacks of migraines 4-5 times a month with each attack lasting 2-3 days.  It appears that the Veteran's migraines currently last at least 1-2 days every week and are completely prostrating only during those days when he experiences migraines.  There is no indication of severe economic inadaptability such that a 50 percent rating for migraines is warranted, however.  Id.  Thus, the Board finds that the criteria for a 30 percent rating, and no higher, for migraines have been met.  

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected migraines.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected migraines are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected migraines.  This is especially true because the 30 percent rating for the Veteran's migraines granted in this decision contemplates moderate or moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in June 2010 and in his March 2011 Board hearing testimony that he missed 5 days of work per month due to his migraines.  He did not indicate, and the medical evidence does not show, that he was hospitalized for his service-connected migraines at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Withdrawal of Claim

As noted in the Introduction, in the currently appealed rating decision issued in September 2008, the RO denied the Veteran's increased rating claim for PTSD.  The Veteran has perfected a timely appeal with respect to this claim.  As also noted in the Introduction, in a January 2011 rating decision, the RO assigned a higher 70 percent rating for PTSD effective June 3, 2010.  In testimony at his March 9, 2011, Board hearing, prior to the promulgation of a decision in this appeal, the Veteran requested that his appeal be withdrawn with respect to this claim.  

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's March 2011 Board hearing testimony requesting withdrawal of his appeal for an increased rating greater than 50 percent prior to June 3, 2010, and greater than 70 percent thereafter, for PTSD, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for hypertension, including as secondary to service-connected PTSD, is reopened; to this extent only, the appeal is granted.

Entitlement to a 30 percent rating, and no higher, for migraines is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 50 percent prior to June 3, 2010, and greater than 70 percent thereafter, for PTSD, is dismissed.


REMAND

The Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of service connection for hypertension, including as due to service-connected PTSD.  The Board also finds that additional development of the Veteran's reopened claim is necessary before it can be adjudicated on the merits.  Because the reopened claim of service connection for hypertension, including as due to service-connected PTSD, is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on this claim.

The Veteran testified in March 2011 that his service-connected PTSD and medications prescribed to treat this disability may have aggravated (or permanently worsened) his hypertension.  A review of the claims file shows that, although a VA examination in June 2010 discussed the contended etiological relationship between the Veteran's hypertension and PTSD, the VA examiner was not asked to provide and did not provide an opinion concerning aggravation.  Because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with examinations which address the contended etiological relationships between his hypertension and service-connected PTSD, including on a secondary service connection basis, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, as noted in the Introduction, the issue of entitlement to TDIU has been raised by the record.  This issue is remanded for an examination to address the effect of the Veteran's service connected disabilities on his employability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his reopened claim of service connection for hypertension, including as due to service-connected PTSD.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for hypertension since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete list of his medications prescribed to treat his service-connected PTSD, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current hypertension, if diagnosed, is related to active service or any incident of service.  The examiner(s) also is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD and/or any medications prescribed to treat PTSD caused or aggravated (permanently worsened) his hypertension, if diagnosed.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be scheduled for an examination to determine the effects of his service-connected PTSD, irregular heartbeat, migraines, tinnitus, erectile dysfunction associated with PTSD, and hypertension (if entitlement to service connection is granted) on his ability to obtain and maintain employment.  The examiner is asked to obtain a complete occupational history from the Veteran including whether he is currently employed and to what extent, and to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected migraines, alone or in combination with his other service-connected disabilities, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  The opinion should be provided without regard for  any non-service connected disabilities and without regard for the Veteran's age.  A complete rationale must be provided for any opinion expressed.

5.  Thereafter, readjudicate the Veteran's claim of service connection for hypertension, including as due to service-connected PTSD, and his TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


